Appeal by the *282defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered May 21, 1996, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not improvidently exercise its discretion in denying, without an evidentiary hearing, the defendant’s motion to withdraw his plea of guilty (see, People v Lisbon, 187 AD2d 457). Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.